IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


PRESTON M. ROLLER,

             Appellant,

 v.                                                     Case No. 5D15-3049

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 4, 2016

3.850 Appeal from the Circuit
Court for Orange County,
Robert J. Egan, Judge.

Preston M. Roller, Raiford, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

       Preston M. Roller appeals the summary denial of his Florida Rule of Criminal

Procedure 3.850 motion for postconviction relief. We affirm. In reviewing the record, it is

not clear if the written judgment entered adjudicated Roller guilty. On remand, the trial

court shall review the judgment to ensure that it does so.

       AFFIRMED and REMANDED.

LAWSON, C.J., ORFINGER and BERGER, JJ., concur.